 Inthe Matter of NATIONAL GYPSUMCOMPANYandUNITED GAS,COKEAND CHEMICAL WORKERS OF AMERICA,LOCAL 329,C. I.O.Case No. 7-B-1961.-Decided April19,1945Mr. C. E. Anderson,of East Tawas, Mich., andMr.Horace Powell,ofWhittemore,Mich., for the Company.Mr. Robert Poe,of Detroit, Mich., for the United.Mr. Cornelius O'Dom-tell,of Saginaw,Mich., andMr.Wilbur Ryal,of Midland,Mich., for District 50.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke and Chemical Workersof America,Local 329, C. I. 0., herein called the United, allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of National Gypsum Company, NationalCity,Michigan,herein called the Company,the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Max Rotenberg,Trial Examiner.Said hearing was held atTawas City,Michigan,on March 20,1945.At the commencementof the hearing the Trial Examiner granted a motion of Local Union12187, District 50, United Mine Workers of America, herein calledDistrict 50, to intervene.The Company,the United,and District50 appearedat andparticipated in the hearing and all parties wereafforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNational Gypsum Company is a Delaware corporation operatinga quarry and plant at National City, Michigan, where it is engaged61 N. L. R. B., No. 94.627 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDin quarrying and processing of gypsum rock.During 1944 95 per-cent of the raw materials used by the National City plant, valued inexcess of $95,000, was shipped to it from points outside the State ofMichigan.During the same period the Company shipped productsfrom its National City plant valued in excess of $500,000, 75 percentof which was shipped to points outside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas Coke and Chemical Workers of America, Local 329, isa labor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.Local Union 12187, District 50, United Mine Workers of America,is a labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn January 22, 1945, the United requested the Company to recog-nize it as collective bargaining representative of the employees at theNational City plant.The Company did not reply to this request.,On April 16, 1944, the Company and District 50 entered into anexclusive bargaining contract.The contract provides that it shallremain in effect for 1 year and from year to year thereafter unlessnotice of a desire to terminate is given by either party thereto not lessthan 30 days prior to any annual expiration date. The United madeits claim upon the Company during January 1945. Inasmuch as theUnited made its claim more than 30 days prior to the date upon whichthe contract would automatically have renewed itself, we find that thecontract does not constitute a bar to a determination of representativesat this time.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the United represents a sub-stantial number of employees in the unit hereinafter found to be-appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IThe Field Examiner reported that the United presented 137 authorization cards bear-ing the names of persons who appear on the Company's pay roll for the period of February14, 1945.There are approximately 142 employees in the appropriate unit.District 50did not present any evidence of representation but relies upon its contract as evidence ofits interest in the instant proceeding NATIONAL GYPSUM COMPANYIV.THE APPROPRIATE UNIT629We find, in substantial agreement with the parties, that all produc-tion and maintenance employees at the National City establishmentof the Company, excluding office employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.The United requests that, in any election which is held, the name ofDistrict 50 be excluded from the ballot because it no longer representsany employees of the Company. The United introduced evidencetending to show that, prior to the filing of its petition herein, the mem-bers of District 50 voted unanimously to shift their affiliation to theUnited.Inasmuch as District 50 held a contract which did not ex-pire until April 16, 1945, and in view of its participation in the instantproceeding, we shall direct that the name of District 50 appear on theballot in the election to be directed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with National GypsumCompany, National City, Michigan, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theThis is substantially the, same unit as provided for in the contract between the Companyand District 50, alluded to above. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether they desire to be represented by United Gas, Cokeand Chemical Workers of America, Local 329, C. I. 0., or by LocalUnion 12187, District 50, United Mine Workers of America, for thepurposes of collective bargaining, or by neither.CHAIRMAN MmLIS took no part in the consideration of the above De-cision and Direction of Election.